DETAILED ACTION

Applicant’s amendment and response received on 11/19/2020 has been entered. Claims 2 and 17 have been canceled. Claims 1, 3-16, and 18-20 are currently pending and under examination in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. 
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 102


 The rejection of claims 1, 3-4, 9, 12, 15, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0225664 (2013), hereafter referred to as Horsager et al., is withdrawn over canceled claim 17 and further withdrawn over the pending claims in view of applicant’s amendment to claims 1 and 12, which now includes the limitation of previously pending claim 2 that the activatable exogenous receptor is a mutant form of an endogenous receptor expressed by the target neuron. 

The rejection of claims 12, and 14-17 under 35 U.S.C. 102(a)(1) as being anticipated by Stachniak et al. (2014) Neuron, Vol. 82, 797-808, is withdrawn over canceled claim 17 and further withdrawn over pending claims 12 and 14-15 in view of the amendment to claim 12 which now recites that the neuron is a pain perception unmyelinated primary afferent neuron.  While Stachniak et al. does teach a method of reversible, selective, localized control of over synaptic vesicle release in afferent non-myelinated neurons using an hM4D/CNO system, Stachniak et al. does not teach that the neurons are involved in pain perception.  

The rejection of claims 1-3, 7, 9, 12, and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Peirs et al. (2015) Neuron, Vol. 87, 797-812, is withdrawn over canceled claims 2 and 17, withdrawn over claims 1, 3, 7, and 9 in view of applicant’s amendment to claim 1 which now recites that the methods is for diminishing the perception of pain,  and further withdrawn over claims 12 and 16 in view of applicant’s amendment to claim 12 which now limits the neuron to a pain perception unmyelinated primary afferent neuron.  Peirs et al. does not teach whether the VGLUT3 neurons are myelinated or unmyelinated.

Claim Rejections - 35 USC § 103

The rejection of pending claims 1, 3-12, and 14-16 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0225664 (2013), hereafter referred to as Horsager et al. in view of Stachniak et al. (2014) Neuron, Vol. 82, 797-808, and Zhu et al. (2014) Neuron, Vol. 82, 723-725, is maintained. Note that previously rejected claims 2 and 17 have been canceled. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant argues that: 1) there is no motivation to change the optogenetic system of Horsager to a chemogenetic system as taught by Stachniak et al., and further that there is no evidence that the asserted benefit of the chemogenetic system of Stachniak et al. would be applicable to Horsager; 2) that modification of Horsager et al.  by Stachniak et al. would impermissibly change the principle of Horsager from a minimally invasive optogenetic method to an invasive chemogenetic method, and 3) that there is no expectation of success because Stachniak et al. tested the effects of hM4D on neurons involved in feeding behavior not pain perception. 
In response, it is first noted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is also noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Horsager et al. was cited for teaching methods of inhibiting the activity of neurons associated with pain perception and methods of inhibiting neuropathic pain comprising transfecting primary afferent non-myelinated nociceptive-neurons such as DRG neurons with a vector encoding a silencing opsin such as halorhodopsin (eNpHR) and exposing the transfected cell to light to activate the opsin and inhibit the activity of these cells and thus inhibit pain-associated neurotransmission (Horsager et al., paragraphs 4-7, 62-64, 124-128, 162-169, and claims). Horsager et al. further reports successful transfection of DRG neurons in vivo and inhibition of DRG neuron activity with light (Horsager, examples, particularly example 6).   Horsager et al. also teaches that a combination of an excitatory cation channel such as ChR2 and an inhibitory chloride pump such as NpHR can be co-expressed in different brain regions to control neuronal firing (Horsager et al., paragraph 129). 
Stachniak et al. was cited to supplement Horsager et al. by teaching that other methods of reversible, selective, localized control of excitatory synaptic currents and synaptic vesicle release in afferent non-myelinated neurons were known at the time of filing. In fact, Stachniak et al. provides a Table (Table 1) listing a number of different methods for silencing axon projections which were known at the time of filing, each of which has advantages and disadvantages compared to the others, and which includes both the optogenic NpHR system used by Horsager and the chemogenetic hM4D system (Stachniak, page 804). Stachniak et al. provides detailed guidance for using the hM4D/CNO system to inhibit neurons. Specifically, Stachniak et al. teaches vectors encoding the designer receptor hM4D, which is a modified version of the Gi-coupled human muscarinic receptor 4 that responds to the highly selective exogenous ligand clozapine-N-oxide (CNO) and has been reported to inhibit neuron electrical activity (Stachniak et al., pages 797-798). Stachniak et al. teaches that hM4D and an axon-selective variant of hM4D are cell-type specific and projection-selective synaptic silencers when engaged by CNO and this activity is independent of the influence of hM4D on neuron excitability (Stachniak et al., page 798). Stachniak et al. shows that transfection of presynaptic neurons with an AAV vector encoding hM4D in the absence of CNO allows for action potentials in the presynaptic neurons leading to excitatory synaptic currents in the untransfected postsynaptic partner neuron, whereas in the presence of CNO, the presynaptic action potential of the transfected neuron still occurs, but the postsynaptic currents are inhibited (Stachniak et al., Figure 1). Stachniak et al. further demonstrates in vivo intracranial microinjections of the CNO ligand in mice expressing hM4D for spatially precise suppression of circuit connections (Stachniak et al., page 798). Stachniak et al. also reports that following CNO addition, neurons expressing hM4D were hyperpolarized (Stachniak et al., page  798). In addition, Stachniak teaches the co-expression of hM4D and the light sensitive channelrhodopsin ChR2 from a single vector in the presynaptic neurons in order to demonstrate that action potentials could be effectively elicited in the transfected presynaptic neurons using photostimulation of ChR2 even in the presence of CNO (Stachniak et al., page 798 and Figure 2). Stachniak et al. further tested the mechanism in vivo in a defined neural circuit and demonstrated successful selective inhibition of target neurons, concluding from their experiments that for the afferent axon projection pathway hM4/CNO is a potent, rapidly acting and reversible synaptic silencing system which does not block axonal action potential propagation (Stachniak et al., page 799).  Stachniak et al. further teaches that the chemogenetic synaptic silencing hM4D/CNO system is broadly applicable for cell-type-specific and axon projection-selective functional analysis of diverse neural circuits (Stachniak et al., page 797). Thus, Stachniak et al. teaches that multiple systems other than the optogenetic system taught by Horsager were known at the time of filing and can be used to inhibit neurons, including primary unmyelinated afferent neurons. In addition, Stachniak provides specific motivation to use the hM4D/CNO system over the optogenetic system. Stachniak teaches: 
Multiple methods are available for rapid, cell-type-specific and axon projection-selective inhibition of circuit function (Table 1), For rapid timescale silencing, optogenetic tools such as NpHR or Arch are necessary; however, for long-term projection silencing, these tools may require delivery of considerable energy into the brain. Optogenetic destruction of synaptic vesicle fusion machinery (IrsSynC) appears selective for silencing evoked release from specific synaptic targets, but this technique requires consideration of undesired elevated tonic spontaneous synaptic vesicle release (Lin et al., 2013). Our experiments indicate that chemogenetic silencing in vivo with hM4D or hM4Dnrxn and CNO robustly silences synaptic release within minutes, without significantly reducing axonal action potential propagation, and this reverses within 1-4 hr. In contrast, optogenetic activation of chloride or proton pumps (e.g., NpHR or Arch) (Jennings et al., 2013: Stuber et al., 2011) or the chemogenetic silencing tool PSAFvl-GiyR (Magnus et al., 2011) probably suppresses circuit connections by blocking action potential propagation (Tye et al., 2011), which, depending on axonal anatomy, can also influence axons of passage projecting to more distal brain areas, in our synaptic silencing experiments with PVHSIM1 —►PAGvi/DR, we found that more rostral sites containing PVH axons were less effective at inducing overeating (Figures SB and 5C), indicating that action potential propagation was not blocked. Therefore, synaptic silencing with hM4Dnr,,n is well suited to disentangle the relative contribution of intermingled, molecularly defined axon projections at specific synaptic targets over timescales of minutes to hours. 

Thus, contrary to applicant’s arguments, Stachniak et al. provides multiple reasons to select the hM4D/CNO system over the optogenetic system utilized by Horsager, including the ability to achieve synaptic silencing over minutes to hours, the avoidance of undesired elevated tonic spontaneous synaptic vesicle release, and avoidance of silencing axons-of-passage, any one of which would be ample motivation to utilize the hM4D/CNO system over the optogenetic system to silence primary afferent non-myelinated nociceptive-neurons. Again, as noted above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Horsager et al. teaches the use of an optogenetic system to inhibit primary afferent non-myelinated nociceptive-neurons, thus reducing pain perception. Stachniak et al. not only teaches that other methods for inhibiting primary afferent non-myelinated neurons were known in the prior art, but provides specific and detailed reasons why one of skill in the art would have selected the hM4D/CNO system rather than the optogenetic system to silence such primary afferent non-myelinated neurons, including the primary afferent non-myelinated nociceptive-neurons taught by Horsager. As for “impermissibly changing the principle” of the Horsager method which is a minimally invasive method, note that both Horsager et al. and Stachniak require transfection of neurons using a vector, and while Stachniak et al. teaches intracranial delivery of CNO, Zhu et al. has been cited for teachings that CNO can be administered systemically, a minimally invasive administration technique (Zhu et al., pages 723-724 and Figure 1). Thus, based on the teachings of Stachniak et al. and Zhu et al., the hM4D/CNO system can be considered minimally invasive. Finally, regarding applicant’s argument that Stachniak does not exemplify the use of the hM4D/CNO system to inhibit pain perception, and that such inhibition would have been unpredictable, it is noted that Horsager, the primary reference, provides evidence for successful inhibition of pain perception primary afferent non-myelinated nociceptive-neurons using a controlled optogenetic system, including the successful in vivo transfection of the target pain perception primary afferent non-myelinated neurons with a vector encoding the NpHR inhibitory receptor and expression of the encoded inhibitory receptor protein in the neurons. Stachniak further successfully demonstrates successful transfection of primary afferent non-myelinated neurons using a vector encoding the hM4D inhibitory receptor, and expression of the receptor in the neurons. Thus, the skilled artisan would have had a reasonable expectation that targeted administration of a vector encoding hM4D in vivo would result in expression of the hM4D inhibitory receptor in primary afferent non-myelinated nociceptive neurons, and that addition of CNO would lead to synaptic silencing of the transfected nociceptive neurons leading to a reduction in pain perception. 
	Therefore, for the reason set forth above, it is maintained that in view of the benefits to using the hM4D/CNO system over optogenetic methods for silencing afferent neurons as taught by Stachniak et al., it would have been prima facie obvious to the skilled artisan at the time of filing to use the hM4D/CNO system instead of the optogenetic system in the methods of inhibiting pain taught by Horsager et al. with a reasonable expectation of success.  

The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0225664 (2013), hereafter referred to as Horsager et al. in view of Stachniak et al. (2014) Neuron, Vol. 82, 797-808, and Zhu et al. (2014) Neuron, Vol. 82, 723-725, as applied to claims 1-12, and 14-17 above, and further in view of Guru et al. (2015) Int. J. Neuropsychopharm., doi:10.1093/ijnp/pyv079, pages 1-8, is maintained. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record. 
The applicant reiterates their arguments regarding the teachings of Horsager and Stachniak. However, these arguments have not been found persuasive, see above. 

The rejection of claims 18-20 under 35 U.S.C. 103 as being unpatentable over Peirs et al. (2015) Neuron, Vol. 87, 797-812 in view of Honsek et al. (2015) Pain, Vol. 156(2) 243-251, is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The claims have been amended to recite that the neuron is non-myelinated. The applicant argues that Peirs teaches the expression of hM3Dq, a variant of the human muscarinic receptor 3, in either VGLUT3 neurons in lamina III or lamina II neurons by intraneural delivery of a viral vector encoding hM3Dq in mice, and that these neurons are myelinated. The applicant further argues that there is no motivation to combine the teachings of Peirs and Honsek because the hM3Dq/CNO system has slower kinetics than the optogenetic system taught by Honsek and use of the hM3Dq system to test an agent would thus exacerbate a major concern of Honsek regarding slow kinetics of ChR2. 
In response, Peirs was cited for teaching expression of the excitatory designer activatable receptor hM3Dq in VGLUT3 neurons in lamina III or lamina II neurons by intraneural delivery of a viral vector encoding hM3Dq in mice, wherein activation of the expressed hM3Dq with injected CNO produces mechanical hypersensitivity in the mice as measured by various pain sensitivity tests including a mechanical withdrawal test (Peirs et al., pages 803-806). Peirs et al. teaches that addition of CNO produced an inward current in voltage clamp and generated action potentials in current clamp in cells expressing hM3Dq (Peirs et al., page 803, Figure 5). Peirs et al. further teaches CRE mediated knockout of the VGLUT3 gene and teaches that CNO activated hM3Dq in VGLUT3 KO neurons inhibits the development of mechanical hypersensitivity (Peirs et al., pages 803-805). Thus, Peirs tests a method of inhibiting mechanical hypersensitivity using as an agent genetic modification of the VGLUT3 gene. 
Based on the applicant’s amendments, the method of Peirs now differs from the instant method in that Peirs does not teach whether the VGLUT3 primary afferent neurons were myelinated or non-myelinated, and further tested inhibition of the hM3Dq/CNO induced mechanical hypersensitivity by genetic modification of the VGLUT3 gene to rather than by administration of an agent. Honsek et al., however, was cited to supplement Peirs et al. by teaching a similar system for activating pain perception neurons involving expression of a excitatory light activatable channel rhodopsin, ChR2, in VGLUT3+ primary afferent A-fibre myelinated neurons and VGLUT3+ C-fibre primary afferent unmyelinated nociceptive neurons , wherein activation of ChR2 in the neurons by light evokes depolarization and excitatory post-synaptic currents in the neurons (Honsek et al., page 5). Honsek et al. further teaches testing various potential pain inhibitors, such as DAMGO, SNC80, and baclofen on light-evoked post-synaptic responses in the ChR2 expressing light activated neural tissue (Honsek et al., page 7). Thus, Honsek et al. provides motivation to test the pain inhibiting agents on VGLUT3+ primary afferent nociceptive neurons include non-myelinated C-fibre neurons. 
Therefore, based on the teachings of Honsek et al., that VGLUT3+ pain reception neurons include both myelinated and unmyelinated neurons, and that pain inhibiting compounds can be tested on VGLUT3+ neurons activated by an excitatory activatable receptor, it would have been prima facie obvious to the skilled artisan at the time of filing to test the effects of pain inhibiting compounds, rather than a pain inhibiting genetic modification, in the mice taught by Peirs et al., which express hM3Dq in VGLUT3 primary afferent neurons and have been contacted with CNO, in order to determine the effects of the compounds on mechanical hypersensitivity in these mice as measured by a mechanical withdrawal test with a reasonable expectation of success.
Applicant’s argument that the skilled artisan would not have used the hM3D1system of Peirs in place of the optogenetic system of Honsek to test a compound because of kinetics is not agreed. As discussed above, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Honsek was concerned about kinetics in terms of measuring action potential delay A and C fibre mediated response where faster kinetics of the excitatory receptor are preferred. However, Peirs teaches testing pain hypersensitivity through a mechanical withdrawal test, not the measurement of action potential delay. In the context of a mechanical withdrawal test, slower kinetics of the excitatory receptor would be an advantage. Thus, the skilled artisan, considering the teachings of Peirs and Honsek as a whole would have been motivated to administer a putative pain reducing agent to a mouse comprising VGLUT3+ primary afferent non-myelinated neurons expressing hM3Dq and experiencing CNO induced mechanical hypersensitivity and to observe the effects of the agent on the pain hypersensitivity using a mechanical withdrawal test with a reasonable expectation of success. 
 
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633